DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group III (Invention III) and SEQ ID NO: 2 in the reply filed on 06/11/2021 is acknowledged.  The arguments filed have been considered but are not persuasive.  WO2014202616 (12/24/2014; PTO 892) as evidenced by Accession BBT32274 (26-FEB-2015; PTO 892) teaches an enzymatically active polypeptide comprising the amino acid sequence of SEQ ID NO: 22857 from Rasamsonia emersonii which is 97.8% identical to SEQ ID NO: 2 of the instant application (see attached record Accession BBT32274).  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then Inventions 1-4 are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Claims 1, 2, and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 7-9, 12, and 13 and SEQ ID NO: 2 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 U.S.C. § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a 
The claims encompass a naturally-occurring a polynucleotide encoding a polypeptide having carboxypeptidase activity comprising the amino acid sequence of SEQ ID NO: 2, which is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as it is not markedly different than the carboxypeptidase as it occurs in nature.  The instant specification discloses that the said polynucleotide was isolated from Penicillium emersonii.  Thus, the claimed carboxypeptidase comprising the amino acid sequence of SEQ ID NO: 2 is a naturally occurring enzyme, and the encoding polynucleotide is a naturally occurring polynucleotide.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed polynucleotide are not markedly different form the naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception.  Accordingly, the claims do not qualify as eligible subject matter.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 7-9, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid construct or expression vector comprising a polynucleotide encoding a polypeptide having carboxypeptidase  does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any genetically-modified bacterium from the genus Megasphaera comprising any exogenous nucleic acid of any nucleotide sequence and structure encoding any bifunctional aldehyde/alcohol dehydrogenase of any amino acid sequence and structure wherein the bifunctional aldehyde/alcohol dehydrogenase produces butanol as a final product.  The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth 
The specification only provides guidance, prediction, and working examples for a nucleic acid construct or expression vector comprising a polynucleotide encoding a polypeptide having carboxypeptidase activity comprising the amino acid sequence of SEQ ID NO: 2 operably linked to one or more control sequences that direct the production of the polypeptide in an expression host.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed polypeptide having carboxypeptidase activity from any biological source, obtaining the encoding polynucleotide, and determining whether any host transformed with the polynucleotide can express and produce a the claimed polypeptide having carboxypeptidase activity.   In the alternative, undue amount of trial and error experimentation includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations to SEQ ID NO: 2; searching and screening for polypeptides that have carboxypeptidase activity; obtaining the encoding polynucleotide transforming any recombinant host with the encoding polynucleotide; and determining whether the expressed polypeptide has carboxypeptidase activity. 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 8, 9, 12, and 13 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 7-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014202616 (12/24/2014; PTO 892) as evidenced by Accession BBT32274 (26-FEB-2015; PTO 892)
WO2014202616 teaches an enzymatically active polypeptide comprising the amino acid sequence of SEQ ID NO: 22857 from Rasamsonia emersonii which is 97.8% identical to SEQ ID NO: 2 of the instant application (see attached record Accession BBT32274).  WO2014202616 teaches that the said enzymatically active polypeptide is a carboxypeptidase (see claim 1, SEQ ID NO: 22857, Table 1 on page 70,  and page 340, lines 6-11).  WO2014202616 teaches the nucleic acid having the nucleotide sequence of SEQ ID NO: 12607 encoding said carboxypeptidase, nucleic acid construct or expression vector comprising said nucleic acid operably linked to a promoter that directs production of the carboxypeptidase in a recombinant host cell,  recombinant host cell comprising the nucleic acid construct  or vector, method for producing the carboxypeptidase comprising cultivating the host cell under conditions conducive for production of the carboxypeptidase, and recovering the carboxypeptidase.  See entire publication and claims especially claims 1-11, SEQ ID NOs: 12607 and 22857, Table 1 on page 70, page 340, lines 6-11, and Examples 1-3.  Thus, the reference teachings anticipate the claimed invention.


10.	Claims 7-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  by Accession BBN40302 (06-NOV-2014; PTO 892).
WO2014138983 teaches the Rasamsonia byssochlamydoides carboxypeptidase comprising the amino acid sequence of SEQ ID NO: 1480 which is 94.1% identical to SEQ ID NO: 2 of the instant application (see attached record Accession BBN40302).  WO2014138983 teaches the nucleic acid having the nucleotide sequence of SEQ ID NO: 1285 encoding said carboxypeptidase, nucleic acid construct or expression vector comprising said nucleic acid operably linked to a promoter that directs production of the carboxypeptidase in a recombinant host cell,  recombinant host cell comprising the nucleic acid construct  or vector, method for producing the carboxypeptidase comprising cultivating the host cell under conditions conducive for production of the carboxypeptidase, and recovering the carboxypeptidase.  See entire publication and claims especially claims 10-22, 28-32; SEQ ID NOs: 1285 and 1480; Table 1A on page 74; paragraphs [00140]- [00180], and Examples 1-12.  Thus, the reference teachings anticipate the claimed invention.



Conclusion

12.	No claim is allowed.

13	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652